Name: Council Regulation (EEC) No 1720/91 of 13 June 1991 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  processed agricultural produce;  marketing
 Date Published: nan

 Avis juridique important|31991R1720Council Regulation (EEC) No 1720/91 of 13 June 1991 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats Official Journal L 162 , 26/06/1991 P. 0027 - 0028 Finnish special edition: Chapter 3 Volume 38 P. 0026 Swedish special edition: Chapter 3 Volume 38 P. 0026 COUNCIL REGULATION (EEC) No 1720/91 of 13 June 1991 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fatsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, the support schemes for oilseeds applicable from 1 July 1992 need to be adjusted; whereas the Council must accordingly take decisions in good time on the future scheme; Whereas, if the Council fails to take these decisions in good time, the Commission will have to have the authority to lay down the transitional measures strictly needed in order to avoid market disruption; Whereas, in view of this reform, the end of the 1991/92 marketing year for sunflower seed should also be brought forward to 30 June 1992; Whereas the maximum guaranteed quantity system provided for in Article 27 a of Regulation No 136/66/EEC (4), as last amended by Regulation (EEC) No 3577/90 (5), should be extended for one last marketing year; Whereas, in order to improve the accuracy of output estimates under this system, the final date for these estimates should be postponed to the end of October; Whereas the level of support for rapeseed in Spain must be the same as that applicable in the rest of the Community, HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding Article 22 (3) of Regulation No 136/66/EEC, the 1991/92 marketing year for sunflower seed shall end on 30 June 1992. Article 2 Regulation No 136/66/EEC is hereby amended as follows: 1. The following subparagraph shall be added to Article 27 a (1): 'Notwithstanding the preceding subparagraph, the Council shall fix the maximum guaranteed quantities, for the 1991/92 marketing year only, at the same level as for the 1990/91 marketing year.' 2. In Article 27 a (3) 'estimated before the end of the second month of the marketing year' shall be replaced by 'before the end of October'. 3. The following subparagraph shall be added to Article 27 a (3): 'Notwithstanding the first and second subparagraphs, the adjustment of the amount of aid for rapeseed produced in Spain for the 1991/92 marketing year shall be fixed so that the adjusted target price is the same in Spain as in the Community as constituted at 31 December 1985.' Article 3 In accordance with the procedure laid down in Article 43 (2) of the Treaty, the Council shall, by 31 October 1991 at the latest, take a decision on the new scheme applicable to oilseeds with effect from 1 July 1992. Article 4 If the Council fails to take a decision by 31 October 1991, the Commission shall be authorized, in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC, to adopt transitional measures strictly needed to avoid market disruption. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Articles 1 and 2 shall apply: - from 1 July 1991 as regards rapeseed, - from 1 August 1991 as regards sunflower seed. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 June 1991. For the Council The President A. BODRY (1) OJ No C 104, 19. 4. 1991, p. 34.(2) OJ No C 158, 17. 6. 1991.(3) OJ No C 159, 17. 6. 1991.(4) OJ No 172, 30. 9. 1966, p. 3025/66.(5) OJ No L 353, 17. 12. 1990, p. 23.